 1   McGREGOR W. SCOTT
     United States Attorney
 2   MICHAEL D. ANDERSON
     MATTHEW M. YELOVICH
 3   KEVIN C. KHASIGIAN
     Assistant U. S. Attorneys
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   Telephone: (916) 554-2700

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:18-CR-00253-WBS
12                 Plaintiff,
                                                          PRELIMINARY ORDER OF
13          v.                                            FORFEITURE
14   JEFFREY R. DAVID,
15                 Defendant.
16

17          Based upon the plea agreement entered into between the United States of America and defendant

18 Jeffrey R. David, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19          1.     Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), defendant Jeffrey R.

20 David’s interest in the following property shall be condemned and forfeited to the United States of

21 America, to be disposed of according to law:

22                 a. Approximately $398,663.97 seized from Five Star Bank account number
                      2213510, held in the name of Sacramento Sports Partners, plus all accrued interest.
23

24          2.     The above-listed property constitutes or is derived from proceeds traceable to a violation of

25 18 U.S.C. § 1343.
26          3.     Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

27 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

28 Marshals Service, in its secure custody and control.
                                                          1
29                                                                                     Preliminary Order of Forfeiture


30
 1          4.      a.      Pursuant to 28 U.S.C. § 2461(c), incorporated by 21 U.S.C. § 853(n), and Local

 2 Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice

 3 of the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the

 4 Attorney General may direct shall be posted for at least 30 consecutive days on the official internet

 5 government forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable,

 6 provide direct written notice to any person known to have alleged an interest in the property that is the

 7 subject of the order of forfeiture as a substitute for published notice as to those persons so notified.

 8                  b.      This notice shall state that any person, other than the defendant, asserting a legal

 9 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

10 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

11 within thirty (30) days from the receipt of direct written notice, whichever is earlier.

12          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

13 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), in

14 which all interests will be addressed.

15          SO ORDERED.

16 Dated: February 4, 2019

17

18

19
20

21

22

23

24

25
26

27

28
                                                            2
29                                                                                          Preliminary Order of Forfeiture


30
